               Case 20-10343-LSS        Doc 5644     Filed 07/20/21    Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re:                                                Chapter 11

BOY SCOUTS OF AMERICA AND                             Case No. 20-10343 (LSS)
DELAWARE BSA, LLC
                                                      (Jointly Administered)
                         Debtors

  NOTICE OF SERVICE OF CENTURY INDEMNITY COMPANY’S RESPONSE TO
 DEBTORS’ FIRST SET OF REQUESTS FOR THE PRODUCTION OF DOCUMENTS
  AND CENTURY INDEMNITY COMPANY’S RESPONSES AND OBJECTIONS OF
      THE DEBTORS’ FIRST SET OF INTERROGATORIES TO CENTURY

         I hereby certify that on July 19, 2021, a true and accurate copy of (1) Century Indemnity

Company’s Response to Debtors’ First Set of Requests for the Production of Documents and (2)

Century Indemnity Company’s Responses and Objections of the Debtors’ First Set of

Interrogatories to Century were served in the manner indicated on the parties identified below.

Via Email

Michael C. Andolina
White & Case LLP
111 South Wacker Drive
Chicago, IL 60606
mandolina@whitecase.com




OMM_US:77572191.2
              Case 20-10343-LSS   Doc 5644   Filed 07/20/21   Page 2 of 2




Dated: July 20, 2021                     Respectfully Submitted,


                                         By: Stamatios Stamoulis_________
                                             Stamatios Stamoulis (#4606)

                                         STAMOULIS & WEINBLATT LLC
                                         800 N. West Street
                                         Third Floor
                                         Wilmington, Delaware 19801
                                         Telephone: 302 999 1540
                                         Facsimile: 302 762 1688

                                         O’MELVENY & MYERS LLP
                                         Tancred Schiavoni (pro hac vice)
                                         Janine Panchok-Berry (pro hac vice)
                                         Times Square Tower
                                         7 Times Square
                                         New York, New York 10036-6537
                                         Telephone: 212 326 2000
                                         Facsimile: 212 326 2061

                                         Counsel for Century Indemnity Company, as
                                         successor to CCI Insurance Company, as
                                         successor to Insurance Company of North
                                         America and Indemnity Insurance Company of
                                         North America, Ace Insurance Group
                                         Westchester Fire Insurance Company and
                                         Westchester Surplus Lines Insurance Company




OMM_US:77572191.2
